Citation Nr: 1206657	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-39 453	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right ear hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from July 5, 2005, the date of receipt of this claim. The RO denied service connection for the hearing loss in the Veteran's left ear.  He filed a Notice of Disagreement (NOD) in March 2006 contesting the denial of service connection for his left ear hearing loss.  And a subsequent September 2006 Decision Review Officer decision additionally service connected the hearing loss in this other ear, in turn making the Veteran's disability now bilateral as opposed to just unilateral.  The initial noncompensable rating continued, however, with the same retroactive effective date of July 5, 2005.  He wanted a higher initial rating, meaning a compensable rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others). 

Because, however, his claim required further development before being decided on appeal, in February 2011 the Board remanded this claim to the RO via the Appeals Management Center (AMC).  The additional development of this claim included obtaining any outstanding treatment records from the VA Medical Center (VAMC) in Tampa, Florida, or elsewhere, and then having him undergo another VA compensation examination to reassess the severity of his bilateral hearing loss.

On remand, pursuant to these remand directives, the AMC obtained his additional treatment records from the VAMCs in Orlando and Tampa, Florida.  A VA compensation examination also was scheduled for June 2011, but he failed to report for it.  The Board since has learned, however, that he has died, perhaps the reason he did not report for that VA compensation examination.  So the Board must dismiss his appeal.


FINDING OF FACT

According to Social Security Administration (SSA) data, the Veteran died on July [redacted], 2011, so during the pendency of this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  


The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (which, in this particular instance, is the RO in St. Petersburg, Florida, as indicated on the title page of this decision).


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


